Citation Nr: 0506642	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
venereal warts, currently evaluated as noncompensable (0 
percent disabling).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION


The appellant had active service from March 1966 to March 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied a claim of entitlement to a 
compensable rating for service-connected venereal warts.  


FINDING OF FACT

The veteran's venereal warts require occasional treatment of 
from three to five warts of five mm. or less in size; he has 
been using topical creams for control of his symptoms; his 
venereal warts do not cover an exposed surface or extensive 
area.  


CONCLUSION OF LAW

The criteria for a compensable rating for venereal warts have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, 
Diagnostic Code 7806, 7819 (as in effect prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 
7804, 7805, 7819 (as in effect August 30, 2002, and 
thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's July  2002 rating decision that the 
evidence did not show that the criteria for a compensable 
evaluation for his venereal warts had been met.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC) informed the appellant of the 
relevant criteria.  In addition, in May 2002, the RO sent the 
veteran a notification letter that identified the information 
and evidence the RO would obtain and the information and 
evidence the veteran was responsible to provide.  The Board 
concludes that the discussions therein adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the content of the May 2002 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board 's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the May 2002 notification letter to the 
veteran from the RO, the appellant was requested to identify 
all relevant evidence that he desired VA to attempt to 
obtain, and to complete authorizations (VA Forms 21-4142) for 
all evidence that he desired VA to attempt to obtain.  He was 
further notified, "You can help us with your claim by doing 
the following: Tell us about any additional information or 
evidence that you want us to try and get for you."  The RO 
indicated that he could send the evidence himself.  
Additional evidence was subsequently associated with the 
claims files.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  The Board further 
notes that the May 2002 letter was sent to the veteran prior 
to the RO's July 2002 decision that is the basis for this 
appeal.  Pelegrini, 18 Vet. App. at 120.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical and VA medical records.  
He has been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


II.  Increased Rating

In November 1999, the RO granted service connection for 
venereal warts, evaluated as noncompensable.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C. §§ 
7105(c)(West 2002).  

In April 2002, the veteran filed his claim for an increased 
rating.  In May 2002, the RO denied the claim.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2004).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board first notes that the veteran filed his claim in 
April 2002, and that during the pendency of the veteran's 
appeal, the criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Pursuant to Supreme 
Court and Federal Circuit precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003); see also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114; VAOPGCREC 3-2000 (Apr. 10, 2000) 
(revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date).  The 
former criteria, on the other hand, if more favorable, may be 
applied without any such limitations.  In this case, as 
discussed below, the Board has determined that a compensable 
rating is not warranted under either version of the 
regulations.  

The RO has rated the veteran's venereal warts under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7819.  Under DC 7819 (as in 
effect prior to August 30, 2002) benign new skin growths of 
the skin are evaluated on the basis of any related scars, 
disfigurement, etc.  NOTE: Unless otherwise provided, rate 
codes 7807 through 7819 as for eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of the manifestations.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002) provides criteria for the evaluation of 
eczema.  Under this DC 7806, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
August 30, 2002) provided a 10 percent rating for scars if 
they were superficial, poorly nourished, with repeated 
ulceration.  

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002) provided a 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.  

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
August 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.  

With regard to the new criteria, under Diagnostic Code 7801 
(effective as of August 30, 2002), scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
area or areas exceeding 6 square inches (39 sq. cm.), warrant 
a 10 percent rating.  

Diagnostic Code 7802 (effective as of August 30, 2002) 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater, warrant 
a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars.  Note (1): An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective as of 
August 30, 2002) provides that benign skin neoplasms are 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective as of 
August 30, 2002) provides for a 10 percent rating when at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
area is affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

The medical evidence consists of records from the VA facility 
in Mountain Home, Tennessee ("Mtn. Home") and VA skin 
examination reports dated in May 2002 and January 2003.  The 
Mtn. Home reports show that the veteran received treatment 
for warts on his scrotum and perianal area.  Treatment 
included the use of topical creams. A January 2002 report 
notes four warts scattered around the rectum and scrotum of 
between 4-5 millimeters in size, with no suspicious lesions 
noted.  Treatment was with liquid nitrogen and silvadene 
cream.  He returned for follow-up care in April 2002.  
Reports dated in July 2002 show complaints of burning 
lesions, and note four one-centimeter (cm.) flat warts in the 
rectal area, and one in the scrotal area.  An October 2003 
report noted that he complained of aggravating skin symptoms 
that were not painful.  On examination, he had two warts on 
his scrotum, "one on cheek of his butt and starting at 
rectal area."  The lesions on the scrotum were draining 
yellow material.  

A VA skin examination report, dated in May 2002, shows that 
the veteran complained of intermittent flare-ups of his 
warts, with mild pruritis when the warts were present.  The 
warts were not painful and there were no other side effects 
or sequalae as a result of his warts.  There was an area on 
the inferior surface of the penile area that had the 
appearance of a venereal wart, however, there was no crusting 
or ulceration.  The wart was flat and nontender.  There were 
two areas of warts around the perirectal area, which had the 
appearance of partially treated venereal warts.  There was no 
skin ulceration or breakdown.  There were no other 
significant skin lesions and no associated nervous 
manifestations.  The diagnosis was recurrent venereal warts 
without evidence of sequelae, nondisfiguring.  

A VA skin examination report, dated in January 2003, shows 
that the veteran complained of occasional flare-ups of 
venereal warts, described as occurring about every four 
years.  The warts were described as causing severe itching 
and pruritis, particularly in the genital area and between 
the inner surface of the thighs, as well as the buttocks.  
The flare-ups were further described as causing severe pain, 
itching and irritation.  The veteran reported taking 
Podophylin for control of his symptoms.  On examination, 
there were no apparent warts, or papillomata disease.  There 
was some moist excoriation of the buttocks and between the 
thighs, secondary to obesity.  Examination of the scrotum and 
penis did not reveal sores, ulcers, papillomata disease or 
wart infection.  There was no evidence of skin breakdown or 
ulceration except for excoriation of the skin of the buttock.  
The diagnoses noted, "History of genital warts contracted 
during the time in Service.  However, general exam at this 
time reveals no evidence of venereal warts.  No evidence of 
significant deformity or ulceration.  Excoriation of the skin 
of the buttocks and between the thighs, most likely secondary 
to friction of morbid obesity."  

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
venereal warts does not approximate the requirements for a 10 
percent rating under the old criteria.  The evidence shows 
that the veteran has some moist excoriation of the buttocks 
and between the thighs, secondary to obesity.  He has 
received occasional treatment for from three to five warts, 
described as five mm. or less in size, and he has been using 
topical creams for control of his symptoms.  However, the 
evidence is insufficient to show that the veteran's symptoms, 
overall, are more accurately described to cover an exposed 
surface or extensive area.  See DC 7806.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The evidence is 
insufficient to show that the veteran's symptoms, overall, 
are more accurately described as superficial scars that are 
poorly nourished, with repeated ulceration, or as superficial 
scars that are tender and painful on objective demonstration.  
See DC's 7803, 7804.  

As for the possibility of a higher rating under the new 
criteria, the evidence is insufficient to show that the 
veteran's symptoms, overall, are more accurately described as 
deep or superficial or as causing a limitation of motion and 
as covering an area or areas exceeding 6 square inches (39 
sq. cm.), as superficial and unstable scars, or as 
superficial scars that are painful on examination.  See DC's 
7801, 7802, 7803, 7804.  Rather, it appears that his 
physician has only prescribed a topical cream; thus, this 
would not be a basis for a compensable rating.  Moreover, 
when one looks to the areas of the body involved, it is clear 
that his symptoms do not affect more than 5 percent of the 
entire body, that there is no significant involvement of 
exposed areas, and that the evidence does not show 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  In 
this regard, only the penis and perianal area were shown to 
be involved at the time of the latest examination.  Finally, 
there is no evidence to show a limitation of function of an 
affected part to warrant a compensable rating under DC 7805 
(effective prior to August 30, 2002, and thereafter).  

Based on the foregoing, the Board concludes that the 
veteran's venereal warts are not manifested by symptomatology 
that approximates, or more nearly approximates, the criteria 
for a compensable evaluation.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.  


ORDER

A compensable rating for venereal warts is denied.  

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


